   DONALD W. SEABEES (Cal. Bar No..135705)
   Email: searlesd@sec.gov
 2 DOUGLAS M. MILLER (Cal. Bar No. 240398)            CLERK, U.S. DISTRICT COURT
   Email: millerdou sec.gov
 3 M. LANCE JASP R (Cal. Bar No. 244516)
   Email: jasperml@sec.gov                                 DEC 2 0 2018
 4
   Attorneys for Plaintiff                           CENTRAL QISTRICT dF f~AL!~G~N!A
                                                                                   __ ,
                                                                            fly'-~_,
 5 Securities and Exchange Commission                BY_
                                                           .nom___ __
   Michele Wein Layne? Regtonal Director
 6 Alka N.Patel, Associate Regional Director
   Amy J. Longo, Regional Trial Counsel
 7 444 S. Flower Street, Suite 900
   Los Angeles, California 90071
 8 Telephone: 323)965-3998
   Facsimile:( 13)443-1904
 9
                         UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11
12
13   SECURITIES AND EXCHANGE                  Case No. CV 18-8436-SVW (JP1ZY)
     COMMISSION,
14                                            fP     EDl JUDGMENT AS TO
                 Plaintiff,                   DEFENDANTS SUSAN WERTH,aka
15                                            "SUSAN WORTH," CORPORATE
           vs.                                MYSTIC,LLC,COMMERCIAL
16                                            EXCHANGE SOLUTIONS,INC. and
     SUSAN WERTH,aka "SUSAN                   EXCHANGE SOLUTIONS
17                                            COMPANY
     WORTH," CORPORATE MYSTIC,
18   LLC, COMMERCIAL EXCHANGE
     SOLUTIONS,INC. and EXCHANGE
19   SOLUTIONS COMPANY,
20               Defendants.
21
22
23
24
25
26
27
28
 1   The Securities and Exchange Commission having filed a Complaint and Defendants
 2 Susan Werth, Corporate Mystic, LLC, Commercial Exchange Solutions, Inc., and
 3 Exchange Solutions Company (collectively "Defendants") having entered a general
 4   appearance; consented to the Court's jurisdiction over Defendants and the subject
 5   matter of this action; consented to entry of this Judgment without admitting or
 6   denying the allegations ofthe Complaint(except as to jurisdiction and except as
 7 otherwise provided herein in paragraph VIII); waived findings of fact and
 8 conclusions of law; and waived any right to appeal from this Judgment:
 9                                                I.
10         IT IS FURTHER ORDERED that Defendants, and their officers, agents,
11   servants, employees, attorneys, subsidiaries and affiliates, and those persons in active
12 concert or participation with any of them who receive actual notice of this Order, by
13   personal service or otherwise, and each ofthem, be and hereby are permanently
14 restrained and enjoined from, directly or indirectly, in the absence of any applicable
15   exemption:
16         A.     unless a registration statement is in effect as to a security, making use of
17                any means or instruments of transportation or communication in
18                interstate commerce or ofthe mails to sell such security through the use
19                or medium of any prospectus or otherwise;
20         B.     unless a registration statement is in effect as to a security, carrying or
21                causing to be carried through the mails or in interstate commerce, by any
22                means or instruments of transportation, any such security for the purpose
23                of sale or for delivery after sale; or
24         C.     making use of any means or instruments of transportation or
25                communication in interstate commerce or ofthe mails to offer to sell or
26                offer to buy through the use or medium of any prospectus or otherwise
27                any security, unless a registration statement has been filed with the SEC
28                as to such security, or while the registration statement is the subject of a

                                                    1
  1                refusal order or stop order or (prior to the effective date ofthe
 2                 registration statement) any public proceeding or examination under
 3                 Section 8 ofthe Securities Act, 15 U.S.C. § 77h;
 4 in violation of Section 5(a)&(c) ofthe Securities Act, 15 U.S.C. § 77e(a) 8~ (c).
 5                                               II.
 6          IT IS FURTHER ORDERED that Defendants, and their officers, agents,
 7 servants, employees, attorneys, subsidiaries and affiliates, and those persons in active
 8    concert or participation with any ofthem, who receive actual notice ofthis Order, by
 9 personal service or otherwise, and each ofthem, be and hereby are permanently
10 restrained and enjoined from, directly or indirectly, in the offer or sale of any
11    securities, by the use of any means or instruments of transportation or communication
12 in interstate commerce or by the use ofthe mails:
13          A.     employing any device, scheme or artifice to defraud;
14          B.     obtaining money or property by means of any untrue statement of a
15                 material fact or any omission to state a material fact necessary in order to
16                 make the statements made, in light ofthe circumstances under which
17                 they were made, not misleading; or
18          C.     engaging in any transaction, practice, or course of business which
19                 operates or would operate as a fraud or deceit upon the purchaser;
20 in violation of Section 17(a) ofthe Securities Act, 15 U.S.C. § 77q(a).
21                                              III.
22          IT IS FURTHER ORDERED that Defendants, and their officers, agents,
23    servants, employees, attorneys, subsidiaries and affiliates, and those persons in active
24 concert or participation with any of them, who receive actual notice of this Order, by
25    personal service or otherwise, and each ofthem, be and hereby are permanently
26 restrained and enjoined from, directly or indirectly, in connection with the purchase
27 or sale of any security, by the use of any means or instrumentality of interstate
28 ~ commerce, or ofthe mails, or of any facility of any national securities exchange:

                                                   ~~
 1          A.     employing any device, scheme or artifice to defraud;
 2          B.     making any untrue statement of a material fact or omitting to state a
 3                 material fact necessary in order to make the statements made, in the light
 4                 ofthe circumstances under which they were made, not misleading; or
 5          C.     engaging in any act, practice, or course of business which operates or
 6                 would operate as a fraud or deceit upon any person;
 7   in violation of Section 10(b) ofthe Exchange Act, 15 U.S.C. § 78j(b), and Rule l Ob-5
 8   thereunder, 17 C.F.R. § 240.1Ob-5.
 9                                             IV.
10         IT IS FURTHER ORDERED that, until a final judgment is entered in this
11   action and except as otherwise ordered by this Court, Defendants, and their officers,
12   agents, servants, employees, attorneys, subsidiaries and affiliate, and those persons in
13   active concert with them, who receive actual notice of this Order, by personal service
14   or otherwise, and each ofthem, be and hereby are restrained and enjoined from,
15   directly or indirectly, transferring, assigning, selling, hypothecating, changing,
16   wasting, dissipating, converting, concealing, encumbering, or otherwise disposing of,
17   in any manner, any funds, assets, securities, claims or other real or personal property,
18   including any notes or deeds of trust or other interest in real property, wherever
19   located, of any one ofthe Defendants, or their subsidiaries or affiliates, owned by,
20   controlled by; managed by or in the possession or custody of any ofthem and from
21   transferring, encumbering dissipating, incurring charges or cash advances on any
22   debit or credit card ofthe credit arrangement of any one ofthe Defendants, or their
23   subsidiaries and affiliates.
24                                              V.
25         IT IS FURTHER ORDERED that, until a final judgment is entered in this
26   action and except as otherwise ordered by this Court, the assert freeze previously
27 imposed by the TRO shall remain in place on all monies and asses (with an
28   allowance for necessary and reasonable living expenses to be granted only upon good

                                                  3
 1   cause shown by application to the Court with notice to and an opportunity for the
 2   SEC to be heard) in all accounts at any bank, financial institution or brokerage firm,
 3   or third-payment payment processor, all certificates of deposit, and other funds or
 4   assets, held in the name of, for the benefit of, or over which account authority is held
 5   by Defendants, including but not limited to the accounts listed below:
 6    BANK NAME                  ACCOUNT NAME                          ACCOUNT NO.
 7    JP Morgan Chase            Corporate Mystic, LLC                 XXXXX1833
 8                               Corporate Mystic, LLC                 XXX~~XX6160
      Comerica
 9
      Comerica                   Corporate Mystic, LLC                 X~~XXXX6202
10
      Comerica                   Corporate Mystic, LLC                 XXXXXX6376
11
      Comerica                   Commercial Exchange Solutions         XXXXXX8511
12
      Comerica                   Commercial Exchange Solutions         XXXXXX7942
13
      Comerica                   Commercial Exchange Solutions         XXXXXX7959
14
      Bank of America            Commercial Exchange Solutions         XXXXXXXX7666
15
      Bank of America            Commercial Exchange Solutions         XXXXXXXX5879
16
      Wells Fargo                Commercial Exchange Solutions         XXXXXX6619
17
      Comerica                   Exchange Solutions Company            XXXXXX8248
1$
      Comerica                   Exchange Solutions Company            XXXXXX8230
19
      Wells Fargo                Exchange Solutions Company            XXXXXX0797
20
      Wells Fargo                Exchange Solutions Company            XXXXXX7019
21
      Bank of America           Exchange Solutions Company             XXXXXXXX5811
22
      Bank of America           Exchange Solutions Company             XXXXXXXX5882
23
      TD Ameritrade              Susan Werth                           xxxxx9081
24
      Bank of America            Susan M Werth                         XXXXXXXX7193
25
      Bank of America            Amber J Werth and Susan M             XXXXXXXX7000
26                               Werth
27                               Claire C Werth and Susan M
      Bank of America            Werth                                 XXXXXXXX8339
28
 1     BANK NAME                  ACCOUNT NAlVME                        ACCOUNT NO.
 2                                Exchange Development
       Wells Fargo                                                      XXXXXX5002
 3                                Company,Inc.

 4     Wells Fargo                Exchange Development                  XXXXXX5010
                                  Company,Inc.
 5
       Wells Fargo                Exchange Development                  XXXXXX5028
 6                                Company, Inc.

 7     Comerica                   Marron Abeilee Inc.                   x~xxx8206

 8
            Any bank, financial institution or brokerage firm, or third-party payment
 9
     processor holding such monies and assets described above shall hold and retain
10
     within their control and prohibit the withdrawal, removal, transfer or other disposal of
11
     any such funds or other assets except as otherwise ordered by this Court.
12
                                                VI.
13
           IT IS FURTHER ORDERED that any person who receives actual notice of this
14
     Order by personal service or otherwise, and who holds, possesses or controls assets
15
     exceeding $5,000 for the account or benefit of any one of the Defendants shall within
16
     5 days of receiving actual notice of this Order provide counsel for the SEC with a
17
     written statement identifying all such assets, the value of such assets, or best
18
     approximation thereof, and any account numbers or account names in which the
19
     assets are held.
20
                                                VII.
21
           IT IS FURTHER ORDERED that, until a final judgment is entered in this
22
     action and except as otherwise ordered by this Court, each ofthe Defendants, and
23
     their officers, agents, servants, employees, attorneys, subsidiaries and affiliates, and
24
     those persons in active concert or participation with any ofthem, who receive actual
25
     notice of this Order, by personal service or otherwise, and each of them, be and
26
     hereby are restrained and enjoined from, directly or indirectly: destroying, mutilating,
27
     concealing, transferring, altering, or otherwise disposing of, in any manner, any
28

                                                   5
 1   documents, which includes all books, records, computer programs, computer files,
 2   computer printouts, contracts, emails, correspondence, memoranda, brochures, or any
 3   other documents of any kind in their possession, custody or control, however created,
 4   produced, or stored (manually, mechanically, electronically, or otherwise), pertaining
 5   in any manner to Defendants.
 6                                             VIII.
 7         IT IS HEREBY FURTHER ORDERED, ADJUDGED,AND DECREED that
 8   Defendants shall pay disgorgement of ill-gotten gains, prejudgment interest thereon,
 9   and a civil penalty pursuant to Section 20(d) of the Securities Act[15 U.S.C.
10   § 77t(d)] and Section 21(d)(3) ofthe Exchange Act[15 U.S.C. § 78u(d)(3)]. The
11   Court shall determine the amounts ofthe disgorgement and civil penalty upon motion
12   ofthe Commission. Prejudgment interest shall be calculated from June 1, 2014,
13   2014, based on the rate of interest used by the Internal Revenue Service for the
14   underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2). In
15   connection with the Commission's motion for disgorgement and/or civil penalties,
16   and at any hearing held on such a motion:(a)Defendants will be precluded from
17   arguing that they did not violate the federal securities laws as alleged in the
18   Complaint;(b) Defendants may not challenge the validitiy of the Consent or this
19   Judgment;(c)solely for the purposes of such motion, the allegations ofthe Complaint
20 shall be accepted as and deemed true by the Court; and (d)the Court may determine
21   the issues raised in the motion on the basis of affidavits, declarations, excerpts of
22 sworn deposition or investigative testimony, and documentary evidence, without
23   regard to the standards for summary judgment contained in Rule 56(c) ofthe Federal
24   Rules of Civil Procedure. In connection with the Commission's motion for
25   disgorgement and/or civil penalties, the parties may take discovery, including
26   discovery from appropriate non-parties.
27                                              IX.
28         IT IS FURTHER ORDERED,ADJUDGED,AND DECREED that the

                                                   C~
 1 ~ ~ Consent is incorporated herein with the same force and effect as if fully set forth
 2 ~ ~ herein, and that Defendants shall comply with all ofthe undertakings and agreements
 3 i I set forth therein.
 4
 5          IT IS FURTHER ORDERED,ADJITDGED,AND DECREED that, solely for
 6 ~ ~ purposes of exceptions to discharge set forth in Section 523 ofthe Bankruptcy Code,
 7 ~ ~ 11 U.S.C. §523,the allegations in the complaint are true and admitted by Defendants,
 8   and further, any debt for disgorgement, prejudgment interest, civil penalty or other
 9   amounts due by Defendants under this Judgment or any other judgment, order,
10   consent order, decree or settlement agreement entered in connection with this
11   proceeding, is a debt for the violation by Defendants ofthe federal securities laws or
12 any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
13   the Bankruptcy Code, 11 U.S.C. § 523(a)(19).
14                                              XI.
15          IT IS FURTHER ORDERED that this Court shall retain jurisdiction over this
16   action for the purpose of implementing and carrying out the terms of all orders and
17 decrees which may be entered herein and to entertain any suitable application or
18   motion for additional relief within the jurisdiction of this Court.
19
20 IT IS SO ORDERED.
21
22 Dated:            ~ , 2018
                                                      /~
23                                                    ~  ~        ~              ~
24
25   Presented by:
26 /s/Donald W. Searles
27 Donald W. Searles
   Attorney for Plaintiff
28 Securities and Exchange Commission

                                                   7
